cause for the delay. See generally Phelps v. Dir., Nev. Dep't of Prisons, 104
Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's claim
of organic brain damage, borderline mental retardation, and reliance on
assistance of inmate law clerk unschooled in the law did not constitute
good cause for the filing of a successive post-conviction petition).
Therefore, the district court did not err in denying the petition as
procedurally barred. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                      /                            J.
                                   Hardesty


                                    pc
                                   Parraguirre




cc: Hon. Linda Marie Bell, District Judge
     Garry B. Brooks
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2